Memorandum.
Petitioner, off duty and while operating a truck in the course of a private employment, asked two girls whether they would like to observe him indulge in an act which, at worst, *579and in context, could be termed indecent. Indeed, the District Attorney of the county found no facts warranting prosecution other than for harassment; but, in any event, the girls ’ parents declined to prosecute. Petitioner professed to have no recollection of his acts for the period in question and for some part of that afternoon.
After the hearing, but before the determination, respondent Commissioner, following an ‘ ‘ inconclusive ’ ’ psychiatric evaluation of petitioner, said that an application by petitioner for retirement on ordinary disability would not be opposed, but this, the petitioner declined. The Appellate Division modified the penalty of dismissal by directing suspension without pay for 15 months, for the reasons stated in its memorandum (34 A D 2d 676, 677). We find no reason to disturb this unanimous and considered conclusion.